DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The amendment to the claims is replete with dependent claims still depending on claims 2 and 3.  Appropriate correction is required. For purposes of examination, they are being considered to be dependent on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-9 and 12-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. (US 2009/0304002).
Consider claim 1, Yu et al. discloses a network interface device comprising: a programmable interface configured to provide at least two instances of device interfaces with at least one bus at the same time, wherein the at least one bus is provided between the network interface device and a host device, the programmable interface being programmable to support a plurality of different types of a device interface, wherein the at least two instances of device interfaces are different types of device interface, wherein the programmable interface comprises a common descriptor cache, said common descriptor cache configured to store respective entries for transactions for the at least two instances of device interface (Yu et al.: Fig. 2, 4 and 9, abstract, [0017], [0020], [0025], [0034], [0036], [0055], the service processor can program/configure to change features of the network MACs. I/O interface units are also independently configurable/programmable and each VMAC is configurable. The computer system 10 is a device with network interface capabilities that contains at least two instances of device interfaces (network interface 20A and 20B) that are configurable (support different types). But also each network interface can have multiple configurations. For example, in fig. 2, each PIO 217 of one network interface unit are independently configurable. The computer system communicates with a network where any number of host devices can reside and with processing units which can also be considered hosts. Yu et al. also discloses the use of common (same architecture) descriptor caches and these caches store transactions for the instances of the device interfaces. The claim language does not exclude there being more than one descriptor cache, but rather that descriptor caches that are common (same architecture) store transactions for instances of device interfaces.).
Claims 26-28 are rejected in the same manner as claim 1 above.
Consider claim 4, Yu et al. discloses the network interface device as claimed in claim 1, wherein an entry in said common descriptor cache comprises one or more of: pointer information; adapter instance and/or opaque endpoint index; or metadata (Yu et al.: [0040]).
Consider claim 5, Yu et al. discloses the network interface device as claimed in claim 4, wherein said metadata comprises one or more of: an indication if said pointer is a pointer, is a pointer to a data location or to a further pointer; a size associated with at least a part of said entry; an indication of an (Yu et al.: [0040]).
Consider claim 6, Yu et al. discloses the network interface device as claimed in claim 1, wherein the common descriptor cache is at least partly partitioned with different partitions being associated with different device interface instances (Yu et al.: [0040]).
Consider claim 7, Yu et al. discloses the network interface device as claimed in claim 1, wherein the common descriptor cache is shared between different device interface instances (Yu et al.: [0040]).
Consider claim 8, Yu et al. discloses the network interface device as claimed in claim 1, wherein said common descriptor cache provides for each device interface instance a guaranteed cache reservation (Yu et al.: [0040]).
Consider claim 9, Yu et al. discloses the network interface device as claimed in claim 1, wherein said common descriptor cache provides for an endpoint instance of a device interface a guaranteed number of descriptors (Yu et al.: [0040]).
Consider claim 12, Yu et al. discloses the network interface device as claimed in claim 1, wherein the programmable interface comprises a scheduler configured to schedule access to said at least bus for the plurality of different device interface instances (Yu et al.: [0030], [0031] and [0050]).
Consider claim 13, Yu et al. discloses the network interface device as claimed in claim 1, wherein said programmable interface is configured to provide for each device interface instance, a respective device interface adaptor (Yu et al.: Fig. 9, abstract, [0017], [0020], [0025], [0034], [0036], [0055]).
Consider claim 14, Yu et al. discloses the network interface device as claimed in claim 13, wherein a respective device interface adaptor comprises a DMA engine (Yu et al.: [0038], [0052]).
Consider claim 15, Yu et al. discloses the network interface device as claimed in claim 1, wherein said programmable interface is configured to provide a DMA engine which is shared by said at least two (Fig. 9, abstract, [0017], [0020], [0025], [0034], [0036], [0038], [0052], [0055]).
Consider claim 16, Yu et al. discloses the network interface device as claimed in claim 1, wherein said programmable interface is configured to provide a doorbell function which is shared by said at least two device interface instances (Yu et al.: [0030], [0031], [0040] and [0050]).
Consider claim 17, Yu et al. discloses the network interface device as claimed in claim 1, wherein said programmable interface is configured to provide an address translation service which is shared by said at least two device interface instances (Yu et al.: Fig. 9, abstract, [0017], [0020], [0025], [0034], [0036], [0043], [0055]).
Consider claim 18, Yu et al. discloses the network interface device as claimed in claim 1, wherein at least two of said plurality of types of device interface are associated with different queue structure types (Yu et al.: [0030], [0030], [0039], re-order buffers, store and forward buffers, FIFO buffers, ring buffers, DMA buffers are all disclosed.).
Consider claim 19, Yu et al. discloses the network interface device as claimed in claim 1, wherein at least two of said plurality of types of device interface are associated with one or more of different semantics or commands (Yu et al.: Fig. 9, abstract, [0017], [0020], [0025], [0034], [0036], [0055]).
Consider claim 20, Yu et al. discloses the network interface device as claimed in claim 1, wherein the programmable interface is configured to support one or more different bus protocols of said at least one bus (Yu et al.: Fig. 9, abstract, [0017], [0020], [0025], [0034], [0036], [0055]).
Consider claim 21, Yu et al. discloses the network interface device as claimed in claim 1, wherein said programmable interface comprises one or more template functions which are programmable to support one or more of said different types of device interface (Yu et al.: Fig. 9, abstract, [0017], [0020], [0025], [0034], [0036], [0055])
Consider claim 22, Yu et al. discloses the network interface device as claimed in claim 1, wherein while said network interface device is in operation, said programmable interface is configured to at least one of: remove at least one device interface instance; add at least one device interface instance; or switch from least one device interface instance to at least one other device interface instance (Yu et al.: Fig. 9, abstract, [0017], [0020], [0021] [0025], [0034], [0036], [0037], [0055]).
Consider claim 23, Yu et al. discloses the network interface device as claimed in claim 1, wherein said network interface device is configured to receive program information configured to control the programming of said programmable interface (Yu et al.: Fig. 9, abstract, [0017], [0020], [0025], [0034], [0036], [0055], the service processor can program/configure to change features of the network MACs. I/O interface units are also independently configurable/programmable and each VMAC is configurable.).
Consider claim 24, Yu et al. discloses the network interface device as claimed in claim 23, wherein said program information is received from one of said host device or a network (Yu et al.: Fig. 9, abstract, [0017], [0020], [0025], [0034], [0036], [0055], configuration information is sent to/between devices in the network of interconnected parts of computer system 900).
Consider claim 25, Yu et al. discloses the network interface device as claimed in claim 24, wherein said program information comprises one or more of firmware, RTL code, HLS code or instruction sequences (Yu et al.: Fig. 9, abstract, [0017], [0020], [0025], [0034], [0036], [0055], instructions and configuration registers are used to program/configure.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2009/0304002) as applied to claim 1 above, and further in view of Hesse et al. (US 2004/0030840).
Consider claim 10, Yu et al. discloses the network interface device as claimed in claim 1, Yu et al. however does not explicitly state that the common descriptor cache can prefetch, but Hesse et al. does teach this feature (Hesse et al.: [0045]).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the Yu et al. reference to prefetch descriptors as is done in Hesse et al. because prefetching allows for  more efficient processing operation (Hesse et al.: [0021] and [0022]).
Consider claim 11, Yu et al. discloses the network interface device as claimed in claim 1, Yu et al. however does not explicitly state that the common descriptor cache can prefetch in response to an arrival of data, but Hesse et al. does teach this feature (Hesse et al.: [0023], [0045]).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the Yu et al. reference to prefetch descriptors as is done in Hesse et al. because prefetching allows for  more efficient processing operation (Hesse et al.: [0021] and [0022]).
Response to Arguments
Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive. The arguments pertain to the new claim amendments, which have been addressed in the appropriate claim rejections above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ALSIP/Primary Examiner, Art Unit 2136